UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):August 31, 2011 O'REILLY AUTOMOTIVE, INC. (Exact name of registrant as specified in its charter) Missouri 000-21318 27-4358837 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 233 South Patterson Springfield, Missouri 65802 (Address of principal executive offices, Zip code) (417) 862-6708 (Registrant's telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events On August 31, 2011, Ted Wise, Chief Operating Officer and Co-President of O’Reilly Automotive, Inc. (the “Company”), established a plan in accordance with Rule10b5-1 of the Securities Exchange Act of 1934, as amended, for the trading of the Company’s common stock. The plan provides for option exercises and subsequent sales of specified share amounts at specific market prices, subject to specified limitations.The plan was established for the purpose of facilitating the exercise and subsequent sale of stock options with a ten-year contractual life that are due to expire in February of 2014.The plan was established during the Company's unrestricted trading window and at a time when Mr. Wise was not in possession of material, non-public information about the Company.Mr. Wise has informed the Company that he will publicly disclose, as required by federal securities laws, any option exercises and stock sales made under this plan. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 2, 2011 O’REILLY AUTOMOTIVE, INC. By:/s/ Thomas McFall Thomas McFall Executive Vice-President of Finance and Chief Financial Officer (principal financial and accounting officer)
